           Case 2:17-cv-00417-DCN Document 35 Filed 10/26/18 Page 1 of 2




David P. Rossmiller, ISB No. 8591
Email: drossmiller@bpmlaw.com
Betts, Patterson & Mines, P.S.
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
Telephone:     (503) 961-6338
Facsimile:     (503) 961-6339

Attorneys for Defendant RJC Trucking, LLC

                                      UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF IDAHO

                                               NORTHERN DIVISION

DAN SISSON and CHRISTINE SISSON,                         NO. 2:17-CV-00417-CWD
husband and wife and the marital community
comprised thereof; and STEPHANI COBB, a                  NOTICE OF SETTLEMENT
married person,

                                 Plaintiffs,

                      vs.

RJC TRUCKING, LLC, a Texas Corporation;
and JOSEPH T. COKER and JANE DOE
COKER, husband and wife and the marital
community comprised thereof,

                                 Defendants.

           THE PARTIES HEREBY ADVISE that this matter has settled. The Court may remove

all docket deadlines from its calendar. Once a formal settlement agreement has been negotiated

/////




/////
Page 1 – NOTICE OF SETTLEMENT


1319862.docx/102618 1458/8354-0028
           Case 2:17-cv-00417-DCN Document 35 Filed 10/26/18 Page 2 of 2




and executed, the parties will file a General Judgment of Dismissal with Prejudice.

           DATED this 26th day of October, 2018.

IT IS SO STIPULATED:

Presented by:

BETTS, PATTERSON & MINES, P.S.                 ARMITAGE & THOMPSON, PLLC.


By__s/ David P. Rossmiller___________          By __s/Nikalous Armitage_____________
  David P. Rossmiller, OSB No.8591               Nik Armitage, ISB No.9647
  111 SW 5th Ave, Suite 3650                     220 W. Main
  Telephone: (503) 961-6338                      Spokane, Washington 99201
  drossmiller@bpmlaw.com                          noa@law-wa.com
   Attorneys for Defendant RJC Trucking, LLC     Attorney for Plaintiffs




Page 2 – NOTICE OF SETTLEMENT


1319862.docx/102618 1458/8354-0028
